COURT OF APPEALS OF VIRGINIA


Present:    Judges Willis, Agee and Senior Judge Overton


CANDICE MILES
                                               MEMORANDUM OPINION * BY
v.      Record No. 2958-00-4                JUDGE JERE M. H. WILLIS, JR.
                                                   MARCH 12, 2002
COMMWEALTH OF VIRGINIA


               FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                     William T. Newman, Jr., Judge

             (Christina Monroe Smith; Sherise Law Firm, on
             brief), for appellant. Appellant submitting
             on brief.

             (Randolph A. Beales, Attorney General;
             Linwood T. Wells, Jr., Assistant Attorney
             General, on brief), for appellee. Appellee
             submitting on brief.


        On appeal from her bench trial conviction of felony

embezzlement, in violation of Code § 18.2-111, Candice Miles

contends that the trial court erred in finding the evidence

sufficient to establish that she stole two hundred dollars or

more.    We affirm the judgment of the trial court.

                               I.   BACKGROUND

        While Miles worked as a bookseller at Waldenbooks in

Arlington County, the general manager of the store began to

notice cash shortages.     Over a period of approximately two

weeks, from February 14, 2000 to March 1, 2000, the general


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
manager identified a cash shortage of approximately $290.29.

Miles was on duty at the store when these shortages occurred.

On at least one occasion she was observed on videotape secreting

cash from the cash register into her sock.

     On March 2, 2000, store management confronted Miles about

the missing money.   Miles signed a statement admitting she had

taken money out of the register.    She stated, "I think I have

taking [sic] about $200.00 or so and about the $20.00 on

yesterday I had a cash purchase and after the customer payed

[sic] for there [sic] book I took the money and put it in my

pocket."

     Miles was indicted for felony embezzlement, in violation of

Code § 18.2-111.   Following a bench trial, she was found guilty

and was sentenced to serve one year in prison, which was

suspended for one year on condition that she make restitution.

                           II.    ANALYSIS

     On appeal, Miles contends that the evidence was

insufficient to prove she stole $200 or more from her employer

and, thus, failed to prove her guilty of a felony.   We disagree.

           When the sufficiency of the evidence is
           challenged on appeal, it is well established
           that we must view the evidence in the light
           most favorable to the Commonwealth, granting
           to it all reasonable inferences fairly
           deducible therefrom. The conviction will be
           disturbed only if plainly wrong or without
           evidence to support it.




                                 - 2 -
Jones v. Commonwealth, 13 Va. App. 566, 572, 414 S.E.2d 193, 196

(1992).

     Miles contends that the Commonwealth failed to sustain its

burden of proof because the evidence did not exclude every

reasonable hypothesis of innocence.    She argues the Commonwealth

failed to prove that other employees had not taken money or that

other employees had not returned too much change to customers.

While the Commonwealth bears the burden of excluding reasonable

hypotheses of innocence, meeting this burden requires only that

it exclude reasonable hypotheses of innocence "which flow from

the evidence itself, and not from the imagination of defendant's

counsel."   Tyler v. Commonwealth, 254 Va. 162, 166, 487 S.E.2d
221, 223 (1997).

     Miles repeatedly stole money from the store.    Over a

two-week period, the general manager identified $290.29 missing

from the store's receipts.   The shortages occurred on days that

Miles worked.   A video camera recorded her stealing money from a

cash register and placing it in her sock.   When questioned by

store management, she confessed to taking "$200 or so."    This

evidence supports no inference other than that Miles stole the

missing $290.29.   We affirm the judgment of the trial court.

                                                          Affirmed.




                               - 3 -